UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7441



CHARLES MASON JONES,

                                              Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director, Department of Cor-
rections; DAVID L. GRAHAM, Assistant Warden;
SAMUEL L. BATTS, Assistant Warden; CAPTAIN
BRUCE; JOHN B. METZGER, III, Chairman, Vir-
ginia Parole Board; FRED W. GREENE, Warden;
SERGEANT WINCKLER; C. TAYLOR, Treatment
Supervisor; NURSE HARRIS; DEPARTMENT OF
CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-195)

Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Mason Jones, Appellant Pro Se. Wirt Peebles Marks, IV,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Jones
v. Angelone, No. CA-95-195 (E.D. Va. Aug. 21, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3